Prescott, J.,
delivered the opinion of the Court.
Judge Raine, in the Circuit Court for Baltimore County, denied, on October 22, 1957, the petition of James T. God-win for a writ of habeas corpus, and Godwin requests leave to appeal.
The applicant was convicted in the Criminal Court of Baltimore of the crime of assault with intent to rob, and sentenced by Judge Carter to five years in the Maryland House of Correction, from October 25, 1956.
He contends: (1) that the evidence was insufficient to sustain his conviction; (2) that his attorney was disinterested and advised him to plead guilty; (3) that he should have had a jury trial; and (4) that the sentence was excessive.
The first contention is not available in habeas corpus proceedings. Hicks v. Warden, 213 Md. 625, 626. The allegations of the petitioner with reference to the second, third and fourth contentions are insufficient to warrant the issuance of the writ. (2) Brigmon v. Warden, 213 Md. 628, 631; Smith v. Warden, 213 Md. 643, 644; (3) Canter v. Warden, 211 Md. 643, 644; (4) Dobson v. Warden, 214 Md. 654.

Application denied, with costs.